Case: 15-10016   Date Filed: 07/30/2015     Page: 1 of 2


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10016
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:08-cr-60235-JIC-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

versus

PATRICK FUNCHESS,

                                                Defendant - Appellant.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 30, 2015)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-10016        Date Filed: 07/30/2015       Page: 2 of 2


       Patrick Funchess, proceeding pro se, appeals the district court’s denial of his

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). Funchess

argues the district court erred in denying his motion because he is entitled to a

reduction under Amendment 782 of the Sentencing Guidelines, U.S.S.G. App. C,

amend. 782. Upon review, we affirm. 1

           “Where a retroactively applicable guideline amendment reduces a

defendant’s base offense level, but does not alter the sentencing range upon which

his or her sentence was based, § 3582(c)(2) does not authorize a reduction in

sentence.” United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008); see also

U.S.S.G. § 1B1.10(a)(2)(B) (stating a reduction is not authorized if the amendment

“does not have the effect of lowering the defendant’s applicable guideline range”).

Funchess’s applicable guidelines range was determined by the career-offender

guideline, U.S.S.G. § 4B1.1(a), not the drug quantity table, U.S.S.G. § 2D1.1(c).

Since Amendment 782 amended the drug quantity table, and not the career-

offender guideline upon which Funchess’s sentence was based, § 3582(c)(2) relief

is not available to Funchess under Amendment 782. The district court therefore

did not err in denying the motion for a sentence reduction.

       AFFIRMED.



       1
         We review de novo a district’s court’s legal conclusions as to the scope of its authority
under § 3582(c)(2). United States v. Phillips, 597 F.3d 1190, 1194 n.9 (11th Cir. 2010).
                                                2